DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Miller on 11/17/2021.

The application has been amended as follows: 


1. (currently amended) A method comprising: 
receiving, by a server computer, from a first user device, a reference biometric template and a first parameter value; 
storing, by the server computer, the reference biometric template and the first parameter value; 

identifying, by the server computer, the reference biometric template and an associated dataset based on a comparison of the second parameter value with the first parameter value; 
authenticating, by the server computer, the query biometric template based on a comparison with the reference biometric template; and 
based on authenticating the query biometric template, transmitting, by the server computer, an authentication approval message to the second user device, wherein the second user device grants access to the dataset based on the authentication approval message;
wherein the dataset is a first dataset, wherein the reference biometric template is a first reference biometric template, and wherein identifying the reference biometric template and authenticating the query biometric template includes: 
determining, by the server computer, a subset of datasets based on the second parameter value, wherein the subset of datasets includes the first dataset; 
for each dataset in the subset of datasets, identifying, by the server computer, an associated reference biometric template; 
comparing, by the server computer, the query biometric template with each reference biometric template; and 
based on comparing, identifying, by the server computer, a reference biometric template that matches the query biometric template within a predetermined threshold, 
wherein the matching reference biometric template is the first reference biometric template associated with the first dataset; 
wherein each dataset in the subset of datasets is associated with a parameter value that is within a predetermined range of the second parameter value, wherein the first parameter value is within the predetermined range of the second parameter value.

2. The method of claim 1, wherein the dataset is identified based on the query biometric template and the second parameter value, and not based on a user identifier.

3. The method of claim 1, wherein the reference biometric template is received from the first user device along with an associated user identifier, wherein the dataset is associated with the user identifier, wherein the authentication approval message includes the reference biometric template and the user identifier, wherein the second user device stores the reference biometric template and the user identifier, and wherein the second user device uses the stored reference biometric template and the stored user identifier for a subsequent user authentication for accessing the dataset.

4. The method of claim 1, wherein the first parameter value is associated with the first user device and is received when the first user device is being used to access the dataset, wherein the second parameter value is associated with the second user device and is received when the second user device is being used to access the dataset, and wherein identifying the reference biometric template and the associated dataset 

5. (cancelled)

6. (cancelled)

7. (currently amended) The method of claim 1 

8. The method of claim 1, wherein the reference biometric template is a voice template, and wherein the query biometric template is generated using a voice command at the second user device.

1 

10. The method of claim 8, wherein the second user device activated a service provider application in response to the voice command; and wherein the second user device sent the request for accessing data based on the voice command.

11. (currently amended) A server computer comprising: 
a processor; and 
a non-transitory computer readable medium, the computer readable medium comprising code, executable by the processor, for implementing a method comprising:
receiving from a first user device, a reference biometric template and a first parameter value; 
storing the reference biometric template and the first parameter value; 
receiving from a second user device, a request for accessing data, the request including a query biometric template and a second parameter value; 
identifying the reference biometric template and an associated dataset based on a comparison of the second parameter value with the first parameter value; 
authenticating the query biometric template based on a comparison with the reference biometric template; and 
;
wherein the dataset is a first dataset, wherein the reference biometric template is a first reference biometric template, and wherein identifying the reference biometric template and authenticating the query biometric template includes: 
determining a subset of datasets based on the second parameter value, wherein the subset of datasets includes the first dataset; 
for each dataset in the subset of datasets, identifying an associated reference biometric template; 
comparing the query biometric template with each reference biometric template; and 
based on comparing, identifying a reference biometric template that matches the query biometric template within a predetermined threshold, 
wherein the matching reference biometric template is the first reference biometric template associated with the first dataset;
wherein each dataset in the subset of datasets is associated with a parameter value that is within a predetermined range of the second parameter value, wherein the first parameter value is within the predetermined range of the second parameter value.

12. The server computer of claim 11 wherein the authentication approval message includes the reference biometric template, and wherein the second user device stores the reference biometric template.

13. The server computer of claim 11, wherein the first parameter value is associated with the first user device and is received when the first user device is being used to access the dataset, wherein the second parameter value is associated with the second user device and is received when the second user device is being used to access the dataset.

14. (cancelled)

15. The server computer of claim 11, wherein the reference biometric template is a voice template, and wherein the query biometric template is generated using a voice command at the second user device.

16. (cancelled)
17. (cancelled)
18. (cancelled)
19. (cancelled)
20. (cancelled)




Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: based on authenticating the query biometric template, transmitting an authentication approval message to the second user device, wherein the second user device grants access to the dataset based on the authentication approval message; wherein the dataset is a first dataset, wherein the reference biometric template is a first reference biometric template, and wherein identifying the reference biometric template and authenticating the query biometric template includes: determining a subset of datasets based on the second parameter value, wherein the subset of datasets includes the first dataset; for each dataset in the subset of datasets, identifying an associated reference biometric template; comparing the query biometric template with each reference biometric template; and based on comparing, identifying a reference biometric template that matches the query biometric template within a predetermined threshold, wherein the matching reference biometric template is the first reference biometric template associated with the first dataset; wherein each dataset in the subset of datasets is associated with a parameter value that is within a predetermined range of the second parameter value, wherein the first parameter value is within the predetermined range of the second parameter value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433            

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433